Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 108, 110, 112, 114, 116, 118, 120, 122, 124-131, 133, 135-143, and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in CN105552244 (wherein US20180054872 is used as an English language equivalent and cited herein) in view of Treadway in US20110226991 .

Regarding Claim 108, 116, 124, 136:  Xu teaches a molded (shaped) material for the creation of a light emitting diode, comprising a multi-layered composite, including an anode (first barrier layer), a cathode (second barrier layer), electron transport layers, hole transport layers, and an emissive layer containing II-VI or III-V quantum dots that may have the structure of core/shell/shell (multi-layered nanostructure comprising a core and at least two shells).  It is noted that the core/shell/shell material may be deposited in layers such that there are insulating layers (32) (See Paragraphs 5-11 and 51; See Figures).  It is currently unclear what constitutes a barrier layer in terms of applicant’s claim scope.  The claim language is examined giving this term its broadest reasonable meaning.  Under such a meaning, a barrier layer is any layer having interfaces separating two differeing materials.  Xu teaches multiple features meeting the claim language.  The photoluminescent material may have a structure as shown in Figures 1-5, which includes multiple layers that may be construed as ‘barrier layers’. The structure is used for the emission of light and is thus a diode material.



However, Treadway teaches a multilayered nanostructure comprising a core, an intermediate shell disposed over the core, and an external semiconductor shell layer disposed over the intermediate shell (See Paragraph 7).  Treadway teaches that the core and each shell are chosen from the materials as set forth in paragraph 105 and are typically composed of different materials.  Each shell of the nanostructure may comprise from 3-5 monolayers of material (See Paragraph 118) and thus may have an overlapping thickness, since a monolayer is generally 0.3-0.5 nm in thickness.  On this basis, Treadway teaches an overlapping range of structures. Treadway teaches that the core and shells may be chosen from semiconductor materials including ZnS, ZnSe, and InP (See Paragraph 145).  Each shell of the nanostructure may comprise from 3-5 monolayers of material (See Paragraph 118) and thus may have an overlapping thickness, since a monolayer is generally 0.3-0.5 nm in thickness.  On this basis, Treadway teaches an overlapping range of structures and compositions.  As the structure and composition of Treadway overlaps with that which is disclosed as achieving the properties in terms of normalized optical density, the claimed property would necessarily follow from the teachings of Treadway.  Material properties stem directly from structure and composition.  As the structure and composition of the prior art are the same as that which is claimed, the properties such as optical density at 450nm must necessarily be present in the materials of the prior art.   Treadway further teaches that the quantum dots having such a structure exhibit quantum yield between 

Treadway teaches that the semiconductor nanocrystals of his teachings have increased photostability, do not modulate their intensity over time (non-blinking), and have reduced photobleaching under continuous exposure to excitation (See Paragraph 81-82 and 85).  Treadway teaches that the nanocrystals of his teachings are useful in applications such as display devices (See Paragraph 2).  As Xu specifically notes the use of core/multishell quantum dots, it would have been obvious to use any known examples within the art.  Treadway teaches core/multishell quantum dots with improved properties and teaches that the quantum dots may be applied in the field of endeavour described by Xu.  Those of ordinary skill would have found it obvious to use the quantum dots of Treadway in the application of Xu on the basis that Treadway teaches specific nanostructures described by Xu and teaches the applicability of his own (Treadway’s) material in the device of Xu.  Those of ordinary skill in the art would be motivated to combine the teachings of Treadway with Xu on the basis that Treadway’s particles have increased properties due to their structure.

Regarding Claims 110, 112, 114, 118, 120, 122, 131, 133, 143, and 145:  Xu teaches a structure having the same layers, and containing the same quantum dots as those instantly claimed and disclosed.  Particularly, Xu teaches hole and electron transport layers of the same composition, PEDOT:PSS, TFB and ZnO:Mg (See Paragraph 37-38) and Treadway teaches quantum dots having a core-multishell structure overlapping that 

Regarding Claim 125-128 and 137-140:  Xu teaches the presence of hole transport materials including PEDOT:PSS and TFB (See Paragraph 37).  The identity of a material as a hole injection material only refers to a materials ability to transport holes from one layer to another deeper layer in the material.  Hole transport materials as set forth by Xu achieve this function.  Thus the hole transport material of the prior art meets the claim scope in terms of a “hole injection material” or a “hole transport material”.

Regarding Claim 129-130 and 141-142:  Xu teaches the presence of electron transport materials which may be in the form of a semiconductor material such as ZnO doped with Mg (ZnMgO ZnO:Mg) (See Paragraph 38). 

Regarding Claim 135:  Xu teaches that the quantum dot material may contain structures such as InP/ZnSe/ZnS.

Xu is silent as to the number of monolayers of the shelling material that is used in such a structure.

However, Treadway teaches a multilayered nanostructure comprising a core, an intermediate shell disposed over the core, and an external semiconductor shell layer disposed over the intermediate shell (See Paragraph 7).  Treadway teaches that the core and each shell are chosen from the materials as set forth in paragraph 105 and are typically composed of different materials.  Each shell of the nanostructure may comprise from 3-5 monolayers of material (See Paragraph 118).  On this basis, Treadway teaches an overlapping range of structures. Treadway teaches that the core and shells may be chosen from semiconductor materials including ZnS, ZnSe, and InP (See Paragraph 145).  Each shell of the nanostructure may comprise from 3-5 monolayers of material (See Paragraph 118) and thus may have an overlapping thickness, since a monolayer is generally 0.3-0.5 nm in thickness.  On this basis, Treadway teaches an overlapping range of structures and compositions.

Treadway teaches that the semiconductor nanocrystals of his teachings have increased photostability, do not modulate their intensity over time (non-blinking), and have reduced photobleaching under continuous exposure to excitation (See Paragraph 81-82 and 85).  Treadway teaches that the nanocrystals of his teachings are useful in applications such as display devices (See Paragraph 2).  As Xu specifically notes the use of core/multishell quantum dots, it would have been obvious to use any known .
Response to Arguments
Applicant's arguments filed 10/19/20 have been fully considered but they are not persuasive. Applicant argues that the prior art relied upon for teaching the creation of quantum dots does not specifically teach the creation of InP; however, alteration of the method within the scope of Treadway in order to create such a quantum dot would have been obvious as these particles are taught as within the scope of those teachings.  Treadway sets forth various reagents including those that contain both Indium and Phosphorus that would give rise to such a material.  Applicant goes on to discuss the cited reference to Ippen, which is not relied upon in the rejection.  Applicant sets forth that consideration of the teachings therein demonstrate the novelty of the claimed features.  Ippen teaches the creation of quantum dots having the claimed quantum yield in this prior art document, but fails to show the claimed fwhm values.  The question then arises regarding the modulation of the fwhm, as the fwhm claimed is less than those fwhm taught by Ippen in the prior art document.  The prior art to Treadway is drawn to a .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew E. Hoban/Primary Examiner, Art Unit 1734